Citation Nr: 0527512	
Decision Date: 10/12/05    Archive Date: 10/25/05

DOCKET NO.  03-15 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether the appellant may be recognized as the veteran's 
surviving spouse for VA benefits purposes.

2.  Entitlement to service connection for the cause of the 
veteran's death.

3.  Entitlement to dependency and indemnity compensation 
(DIC) benefits under 38 U.S.C.A. § 1151.


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel





INTRODUCTION

The veteran was a Philippine Scout who served from December 
1939 to June 1946.  He died in January 1991.  At the time of 
his death he was receiving VA non-service-connected pension, 
and had no service-connected disabilities.

The initial claim for death benefits was filed by the 
appellant in January 1991, at which time she stated that she 
was not claiming that the veteran's death was service 
connected.  She was granted non-service-connected death 
pension, which she received until her status as surviving 
spouse was revoked.

The appellant filed a claim for DIC, asserting that the 
veteran's death had been due to service-connected disability, 
in November 1996, and in December 1996 the RO requested 
additional information from the appellant.  She responded to 
this request in May 1997, and filed an additional claim for 
DIC pursuant to the provisions of 38 U.S.C.A. § 1151, 
asserting that the veteran's death in the Veterans Memorial 
Medical Center warranted benefits under that law.  There was 
a rating action on these issues in September 1997.  She 
submitted her notice of disagreement in January 1998 and her 
substantive appeal in March 1998.

In January 2000, the Board of Veterans' Appeals (Board) 
remanded the DIC and cause of death claims for additional 
development.  It had been determined that the appellant had 
been married prior to her marriage to the veteran in this 
case.  However, it was unclear from the record whether her 
marriage to the veteran was valid, since there was no 
evidence of record establishing that the appellant had 
divorced her first husband or that her first husband had died 
prior to her marriage to the veteran.  The RO was instructed 
to contact the appellant and request that she provide a 
certified copy of a final divorce decree from her first 
husband, or certified proof of death of her first husband 
prior to her marriage to the veteran.  


After additional development, the RO issued an Administrative 
Decision in May 2000, which found that the veteran had not 
been properly married to the veteran and could not file a 
claim for benefits as the veteran's surviving spouse.  After 
the submission of additional evidence, the RO reconsidered 
the claim in July 2001 and confirmed the decision that the 
appellant was not the surviving spouse of the veteran.

On the May 2003 substantive appeal, the appellant had 
requested to appear before the Board at a hearing conducted 
in Washington, D.C.  She had also requested a hearing at the 
RO.  However, in May 2005, she withdrew all requests for 
hearings and requested that her case be returned to the Board 
for consideration.


FINDING OF FACT

Because the appellant had a prior subsisting marriage at the 
time she entered into a marriage ceremony with the veteran, 
she is not the surviving spouse of the veteran, and is 
therefore not eligible to receive death benefits based upon 
the death of the veteran.


CONCLUSION OF LAW

The appellant may not be recognized as the decedent veteran's 
surviving spouse for VA benefits purposes.  38 U.S.C.A. 
§§ 101(3), (31), 5107 (West 2002); 38 C.F.R. §§ 3.1(j), 3.5, 
3.50(b), 3.55(a) (2004).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that 
the claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below. 

VA must make reasonable efforts to obtain records identified 
by the claimant and which the claimant has authorized VA to 
obtain.  If VA is unable to obtain these records, VA must 
notify the claimant of the records that could not be 
obtained, briefly explain the efforts made to obtain them, 
and describe any further actions VA will take with respect to 
the claim.  38 U.S.C.A. § 5103A(b)(1) and (2) (West 2002);  
38 C.F.R. § 3.159(c)(1) (2004).  If VA is attempting to 
obtain records from a Federal department or agency, the 
effort to obtain them will continue until the records have 
been obtained unless it is reasonably certain that such 
records do not exist or that further efforts to find them 
would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 2002); 
38 C.F.R. § 3.159(c)(2) (2004).

The Court's decision in Pelegrini, supra, held, in part, that 
a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision in a claim for VA 
benefits.  

The appellant had filed claims for DIC, based upon either 
service connection for the cause of the veteran's death, or 
cause of death under 38 U.S.C.A. § 1151, in 1996 and 1997.  
She was provided with VCAA notice in February 2003.  This 
informed her of the evidence that was needed in order to 
substantiate these claims.  She was also told what evidence 
and information she was to obtain and what information and 
evidence VA would obtain in her behalf.  She was also told to 
submit any relevant information concerning these claims.  In 
addition, she has been told on numerous occasions what 
evidence was needed to substantiate her claim that she is the 
surviving spouse of the veteran.  She was requested to 
provide certain documentation which would establish her claim 
to be considered the veteran's surviving spouse.  She has 
responded to these requests by providing a great deal of 
information in response to those requests.  

Because the VCAA notice on her claims for benefits based upon 
the cause of the veteran's death, on either basis, was not 
provided to the appellant prior to the initial AOJ 
adjudication denying the claim, the timing of the notice does 
not comply with the express requirements of the law as found 
by the Court in Pelegrini.  While  the Court did not address 
whether, and, if so, how, the Secretary can properly cure a 
defect in the timing of the notice, it did leave open the 
possibility that a notice error of this kind may be non-
prejudicial to a claimant.  See Conway v. Principi, 353 F.3d 
1359 (Fed. Cir. 2004).  

The Board finds that the timing error in this case is not 
prejudicial to the appellant. As noted above, the appellant 
has been provided with numerous notices concerning what was 
needed to establish entitlement to the requested benefits.  
She has been given multiple opportunities to provide all 
relevant evidence and information, and she has responded on 
multiple occasions.  Therefore, it is found that the 
appellant was aware of the evidence and information that was 
needed to substantiate her claims; moreover, VA obtained 
those records that were available in relationship to the 
claims.  In addition, the claims were readjudicated following 
the provision of the notice.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of the claim and to respond to VA 
notices.  Therefore, with full consideration of Pelegrini, to 
decide the appeal now is not prejudicial error to the 
appellant.  

II.  Entitlement to recognition as the surviving spouse of 
the veteran

The evidence of record indicates that the veteran was married 
to P.I. from April [redacted], 1941 to October [redacted], 1988, the date of 
her death.  The veteran then married the appellant on October 
[redacted], 1988.  After the marriage, the appellant was added to the 
veteran's award of pension benefits as the veteran's 
dependent spouse.  

In 1982, an investigation was conducted in order to establish 
the paternity of her daughter.  This investigation revealed 
that the appellant had been married before, to one F. DeR.  
They were reportedly married in 1959, at the Sto. Rosario 
Church in Cebu City.  

In 1991, the appellant filed her initial claim for death 
benefits, on VA Form 21-534, seeking non-service-connected 
death pension.  Later, in 1996 and 1997, she filed claims for 
DIC, first on the basis of service connection for the cause 
of the veteran's death, and second on the basis of cause of 
death under 38 U.S.C.A. § 1151.  In January 2000, the Board 
noted that the fact of the appellant's first marriage had 
been overlooked.  As a consequence, the case was remanded so 
that the appellant could provide proof of the termination of 
her marriage to F. DeR.  

The claims folder contains a marriage certificate which 
indicated that the appellant and F. DeR. had been married in 
February 1960.  The records Management and Archives Office 
stated that it only had marriage license applications from 
1973, 1976 to 1985, and 1987.  The office only had marriage 
licenses from 1972-73, and 1976-86.  It had no records from 
Cebu City from 1960 to 1971.

The appellant responded to the above information by averring 
that her marriage to F. DeR. was void from the beginning 
because there was no marriage license.  She also stated that, 
at the time of this marriage, she had been a minor and had 
not obtained parental consent.  Finally, she stated that F. 
DeR. had been absent for seven consecutive years prior to her 
marriage to the veteran.  Thus, he could be presumed to have 
been dead at the time of her marriage to the veteran.

The Cebu City Office of City Civil Registrar responded in May 
2000, to a request from the RO, that they could not provide a 
marriage certificate for a marriage that had allegedly begun 
in 1959 (however, it is noted that the appellant and F. DeR. 
had not been married in 1959, but in 1960).

In June 2000, the RO noted that the appellant cannot rely 
upon the alleged seven-year absence of her first husband 
prior to her marriage to the veteran to argue that F. DeR. 
was dead, thus allowing her to marry again.  It was noted 
that she had married the veteran on October [redacted], 1988, and 
that the controlling Philippine law, the New Family Code of 
the Philippines, which had taken effect on August 3, 1988, 
stated that one must file a judicial declaration of a 
spouse's presumptive death before another marriage can be 
contracted.  That action was not taken in this case.

In March 2001, a copy of the marriage contract between the 
appellant and F. DeR. was received.  It showed the number of 
the marriage license and the names of the persons who had 
given consent to the marriage.  In November 2000, Argao, 
Cebu's Office of the Municipal Civil Registrar stated that it 
could not provide a certified copy of the parental consent 
alleged to have been given in February 1960, because the 
records from 1960 to October 1971 had been destroyed in World 
War II and by wear and tear.  

In December 2000, the appellant petitioned the Court to have 
her marriage to F. DeR. declared null and void.  In January 
2002, the Court issued an order to the effect that the 
appellant's marriage to F. DeR. was null and void because 
there was no marriage license obtained.

The RO pointed out that, under governing Philippine law, a 
prior marriage has to be declared null and void before 
contracting another marriage.  Therefore, it is found that 
the Court's 2002 holding made no difference in the finding 
that the appellant was not the surviving spouse of the 
veteran.

The term "spouse" means a person of the opposite sex who is 
a wife or husband.  The term "wife" means a person whose 
marriage to a veteran meets the requirements of 38 C.F.R. §§ 
3.1(j), 3.50(a) (2004); see also 38 U.S.C.A. § 101(31) (West 
2002).  Pursuant to 38 C.F.R. § 3.1(j), "marriage" means a 
marriage valid under the law of the place where the parties 
resided at the time of the marriage, or the law of the place 
where the parties resided when the right to benefits accrued.  

A "surviving spouse" means a person of the opposite sex 
whose marriage to the veteran meets the requirements of 
38 C.F.R. § 3.1(j) and who was the spouse of the veteran at 
the time of the veteran's death and (1) who lived with the 
veteran continuously from the date of marriage to the date of 
the veteran's death except where there was a separation which 
was due to the misconduct of, or procured by, the veteran 
without the fault of the spouse; and (2) except as provided 
in 38 C.F.R. § 3.55, has not remarried or has not since the 
death of the veteran and after September 19, 1962, lived with 
another person of the opposite sex and held himself or 
herself out openly to the public to be the spouse of such 
other person.  38 U.S.C.A. § 101(3) (West 2002) See 38 C.F.R. 
§ 3.50(b) (2004).

The remarriage of a surviving spouse shall not bar the 
furnishing of benefits to such surviving spouse if the 
marriage was void.  38 C.F.R. § 3.55(a) (2004).

After a careful review of the evidence of record, the Board 
finds that the appellant is not the surviving spouse of the 
veteran.  At the time of her purported October [redacted], 1988, 
marriage to the veteran, she was already married to another.  
The appellant has alleged that her marriage to F. DeR was 
void ab initio, and that her marriage to the veteran was thus 
valid.  However, the record includes a February 1960 marriage 
contract, which includes a marriage license number, even 
though a certified copy of the license could not be located.  
The appellant had argued that she was a minor at the time of 
this marriage, and that her parents had not consented.  
However, the marriage contract did not indicate any such 
impediment.  The appellant has also argued that F. DeR had 
been absent for seven consecutive years prior to her marriage 
to the veteran, and that, therefore, since he could be 
presumed to have died, her marriage to the veteran was valid.  
However, the record indicates that Philippine law, in effect 
at the time of her October 1988 marriage to the veteran,  
required that one has to file a judicial declaration of 
presumptive death before another marriage can be contracted.  
There is no evidence that any such judicial declaration was 
filed in this case.

Finally, it is noted that a Philippine court in January 2002 
declared the appellant's and F. DeR's marriage null and void, 
finding that there had been no marriage license, as is 
required for a valid marriage.  However, this changes nothing 
in this case.  Philippine law requires that a prior marriage 
be declared null and void before contracting another.  The 
appellant's first marriage was declared null and void in 
January 2002, some 14 years after her marriage to the 
veteran.   Under Philippine law, the marriage between the 
appellant and the veteran was not valid.  As a consequence, 
her marriage to the veteran does not meet the requirements of 
38 C.F.R. § 3.1(j) (2004). 

Given the above, the purported marriage between the appellant 
and the veteran was not valid. Thus, for VA benefits 
purposes, the appellant is not the surviving spouse of the 
veteran.

In conclusion, it is found that the preponderance of the 
evidence is against the appellant's claim that she is the 
surviving spouse of the veteran.

III.  Entitlement to DIC for either service-connected death
or cause of death under 38 U.S.C.A. § 1151

Under 38 C.F.R. § 3.5 (2004), DIC is a monthly payment made 
by VA to a surviving spouse because of the service-connected 
death of a veteran occurring after December 31, 1956, or, 
pursuant to the election of the surviving spouse, in the case 
of such death occurring before January 1, 1957.  

As noted above, it has been found that the appellant is not 
entitled to recognition as the surviving spouse of the 
veteran.  Therefore, she has no legal entitlement to either 
of the benefits requested based upon the veteran's death.  

Where the law and not the evidence is dispositive, as it is 
in this case, the Board should deny the claim on the ground 
of the lack of legal merit or the lack of entitlement under 
the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Therefore, since the appellant is not legally entitled to 
claim benefits on any basis as the veteran's surviving 
spouse, her claims must be denied.


ORDER

Entitlement to recognition as the veteran's surviving spouse 
is denied.

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to dependency and indemnity compensation (DIC) 
benefits under 38 U.S.C.A. § 1151 is denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


